Citation Nr: 1615486	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss and tinnitus.

The Board remanded the case in March 2015 for additional development and, while on remand, a September 2015 rating decision granted service connection for bilateral hearing loss with an initial rating of 30 percent from January 24, 2011 to August 6, 2015, and a rating of 50 percent thereafter.  Thus, as such is a full grant of the benefit sought on appeal with regard to the issue of entitlement to service connection for bilateral hearing loss, this matter is no longer before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the issue of entitlement to service connection for tinnitus is the only issue before the Board at this time.

The appeal was processed using the Veterans Benefit Management System
(VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C F R § 20 900(c). 38 USCA 
§ 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his tinnitus had its onset during his military service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations with respect to this claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined 

that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).

The Veteran contends that his tinnitus is related to noise exposure during his military service.  In this regard, in his September 2012 notice of disagreement, he reported that, when he served during the Korean War, he was on the "front line" for six months.  He indicated that, during this time, he was exposed to loud noise, including rounds of gun fire, explosions, aircraft noises, etc.  Consequently, he claims that service connection for tinnitus is warranted.

As an initial matter, the Board finds that the Veteran has a current diagnosis of tinnitus.  In this regard, a June 2004 VA treatment record indicated the Veteran reported decreased hearing sensitivity and tinnitus.  Additionally, in a December 2010 private treatment record, the Veteran reported that the gunfire he was exposed to made his ears ring and he continues to have ringing in both ears all the time.  Furthermore, at an April 2012 VA examination, the Veteran reported recurrent tinnitus in the form of an annoying ringing in his ears.  

Finally, the Board notes that, at a September 2015 VA examination, the Veteran denied experiencing tinnitus.  However, despite the September 2015 VA examiner's report, the Board finds the current disability criterion met for service connection.

In this regard, the Court has held the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, although the Veteran denied tinnitus at the most recent September 2015 VA examination, previous records reflect he experienced tinnitus or ringing of the ears during the appeal period.

Furthermore, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the Veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002).  As the Veteran has offered competent and credible descriptions of tinnitus, the Board finds that he has a current diagnosis of such disorder.

The Board further finds that the Veteran competently reported on his noise exposure during his service in Korea.  His DD-Form 214 confirms that he served in the Korean War and that his military occupational specialty (MOS) was as a heavy weapons infantryman.  In a service connection claim, the Board must give due consideration to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  Thus, the Board acknowledges that the Veteran experienced in-service acoustic trauma coincident with his service in Korea. 38 U.S.C.A. § 1154(a).  Given the Veteran's competent and credible descriptions of his service, as well as his documented MOS, exposure to loud noise in-service is established, and the in-service criterion is met.

The only remaining question is whether the Veteran's current tinnitus is related to his active service.  As stated above, at the December 2010 private examination, the Veteran indicated that his tinnitus began in service and he continued to have ringing in both ears all the time.  Moreover, following an interview with the Veteran, a review of the record, and an audiological evaluation, the April 2012 VA examiner indicated that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  Additionally, further medical support is found in the September 2015 VA examiner's discussion of the Veteran's hearing loss.  The examiner reported that the Veteran's MOS of heavy weapons infantryman is associated with a high probability of noise exposure.  While discussing the Veteran's bilateral hearing loss claim, she indicated the Veteran's service treatment records were fire-related other than a whisper test.  She noted whisper testing is considered insufficient to determine the presence or absence of hearing loss and/or changes in hearing due to lack of frequency-specific data.  She further noted the Veteran's current pattern of hearing loss is considered in conjunction with his military noise exposure, as well as his post-military occupation which was not associated with noise exposure.  She concluded that, given the lack of noise exposure post-military, as well as the current pattern of loss consistent with hearing loss due to noise exposure, the hearing loss was caused or a result of the Veteran's service.

Based on the evidence of record and by resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.

The record clearly supports a finding that the Veteran was exposed to significant noise and acoustic trauma during his military service.  The Veteran also competently reported tinnitus that began during service and continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation, and, in turn, the Veteran is competent to report current symptoms of tinnitus that began in service.  Furthermore, the April 2012 VA examiner determined that the Veteran's tinnitus 

was at least as likely as not a symptom associated with his hearing loss, which has subsequently been service-connected.

In sum, the Board finds that the Veteran experienced tinnitus coincident with his service in Korea and such has continued to the present time.  Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


